675 S.E.2d 39 (2009)
CARLISLE
v.
CSX Transportation.
No. 237P08.
Supreme Court of North Carolina.
March 19, 2009.
K. Edward Greene, Tobias S. Hampson, Raleigh, Willard J. Moody, Sr., for Carlisle.
Frank J. Gordon, Raleigh, James G. Exum, Jr., Greensboro, for CSX Transportation, Inc.
Brian S. Edlin, Raleigh, Louis P. Warchot, Daniel Saphire, Washington, DC, for Asso. of American RR.
The following order has been entered on the motion filed on the 18th day of December 2008 by Association of American Railroads for Leave to File Amicus Curiae Brief:
"Motion Dismissed as moot by order of the Court in conference this the 19th day of March 2009."